





























OCONEE FEDERAL SAVINGS AND LOAN ASSOCIATION


ENDORSEMENT SPLIT-DOLLAR LIFE INSURANCE PLAN


























































Effective July 1, 2013









 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS




1.
Purpose..……………………………………………………………………………
1
2.
Effective Date………………………………………………………………………
1
3.
Eligibility and Participation……………………………………………………….
1
4.
Purchase of Life Insurance Policies……………………………………………..
1
5.
Policy Ownership………………………………………………………………….
1
6.
Division of Cash Surrender Value……………………………………………….
1
8.
Vesting……………………………………………………………………………..
2
9.
Beneficiary Designation………………………………………………………….
2
10.
Premium Payments………………………………………………………………..
2
11.
Termination of Participation in the Plan………………………………………..
2
12.
Named Fiduciary………………………………………………………………….
3
13.
Funding Policy…………………………………………………………………....
3
14.
Claims Procedure………………………………………………………………....
3
15.
Amendment and Revocation…………………………………………………....
4
16.
Insurance Company Not a Party to This Plan………………………………....
4
17.
Validity…………………………………………………………………………….
4
18.
Notices…………………………………………………………………………….
4
19.
Successors………………………………………………………………………..
4
20.
Governing Law……………………………………………………………………
4
21.
Entire Plan…………………………………………………………………………
5
22.
Not a Contract of Employment………………………………………………….
5








 
 
 

--------------------------------------------------------------------------------

 

OCONEE FEDERAL SAVINGS AND LOAN ASSOCIATION


ENDORSEMENT SPLIT-DOLLAR LIFE INSURANCE PLAN




This Endorsement Split-Dollar Life Insurance Plan (the “Plan”) is established by
Oconee Federal Savings and Loan Association, located in Seneca, South Carolina
(the “Association”) for the benefit of certain highly compensated or management
employees of the Association.
 
 
1.
Purpose

 
This Plan is established as part of an integrated executive compensation program
that is intended to attract, retain and motivate certain highly compensated or
management employees of Association (“Employees”) who are in a position to make
significant contributions to the operation and profitability of the Association.
This Plan provides a means by which the Association assists the Employee in
purchasing life insurance on the Employee's life that provides a death benefit
to the Employee's personal Beneficiary.
 
 
2.
Effective Date

 
This Plan shall be effective as of July 1, 2013.
 
 
3.
Eligibility and Participation

 
The Board of Directors of the Association may designate any Employee to be
eligible to participate in the Plan.  Each such Employee may agree to
participate in the Plan by completing a Participation Agreement and Beneficiary
Designation similar in form to that set forth in Schedule A; provided, however,
participation and all benefits under this Plan are subject to the actual
purchase of a life insurance Policy under Section 4.
 
 
4.
Purchase of Life Insurance Policies

 
Association shall use its best efforts to purchase one or more life insurance
policies on the life of each eligible Employee in an amount sufficient to
provide for the benefits outlined in Section 7 of the Plan; provided, however,
that the Association shall retain the absolute right to decline to purchase a
Policy on the life of any Employee for any reason whatsoever. Each policy
purchased shall be subject to the terms and conditions of the Plan (“Policy”).
 
 
5.
Policy Ownership

 
The sole and absolute owner of any Policy shall be the Association which may
exercise all ownership rights granted to the owner thereof by the terms of the
Policy, except as may otherwise be limited by this Plan.
 
 
6.
Division of Cash Surrender Value

 
The Association shall at all times be entitled to all cash values under the
terms of the Policy. Employee shall have no right, at any time, to the cash
value of the Policy.
 

 
 
 

--------------------------------------------------------------------------------

 

 
7.
Division of Death Proceeds

 
Except as provided in Section 11 herein, upon the death of Employee, and
providing the Policy on such Employee's life is in force and the Employee is
employed by Association on the date of death, the pro­ceeds of such Policy shall
be divided as follows:
 
(a)           Employee's Share. The Employee's Beneficiary shall be entitled to
the amount shown on such Employee's Participation Agreement from the total
benefit payable from the Policy as of the Employee's date of death.  The
Employee’s Beneficiary shall receive the death proceeds in a single lump sum
payment as soon as practicable following the death of the Employee, subject to
any right or interest the Association may have in such proceeds, as provided in
the Plan.  If the Employee’s death occurs after he or she terminates employment
or if the Policy is no longer in force on such Employee’s date of death, no
benefit shall be payable to the Employee’s beneficiary.
 
(b)           Association's Share. The Association shall be entitled to the
remainder of the death proceeds.
 
 
8.
Vesting

 
Subject to Paragraph 15 herein, Employee shall be fully vested in the Employee's
share of the death proceeds described in paragraph 7(a) as long as the Policy on
the Employee's life remains in force and the Employee is employed by
Association.
 
 
9.
Beneficiary Designation

 
Employee shall have the right and power to designate a person, persons or entity
(“Beneficiary”) to receive Employee's share of the proceeds payable upon his
death, and to elect and change a payment option for such Beneficiary, subject to
any right or interest the Association may have in such proceeds, as provided in
this Plan. If no valid Beneficiary designation has been filed with the
Association, upon Employee's death, the Beneficiary will be deemed to be the
Employee's estate.
 
 
10.
Premium Payments; Imputed Income to Employee

 
(a)           Subject to the Association's absolute right to surrender or
terminate the Policy at any time and for any reason, Association shall pay the
premium payments.
 
(b)           Association shall include in an Employee’s Form W-2 or its
equivalent, as applicable, the amount of imputed income as required for federal
and state income tax purposes, if any, as a result of the insurance protection
provided.
 
(c)           Employee shall have no right to make any premium payment to the
Policy at any time.
 
 
11.
Termination of Participation in the Plan

 
An Employee's participation in this Plan shall terminate upon the occurrence of
any one (1) of the following:
 



(a)           Employee's employment with Association ceases;
 
(b)           Total cessation of Association's business;
 
 
 

--------------------------------------------------------------------------------

 
(c)           Bankruptcy, receivership or dissolkution of Association;
 
(d)           Receipt by Association of written notification of a request to
terminate participation in the Plan from Employee;
 
(e)           Surrender, lapse, or other termination of the Policy on the life
of Employee by Association; or
 
(f)           Distribution of the death proceeds in accordance with Section 7 of
this Plan.

Nothwithstanding anything in this Plan to the contrary, the Association may not
terminate this Plan or Policy subsequent to a change in control, as such term is
defined in the Association's employment and change in control agreements.  If
all Employees, as determined on the date of a change in control, terminate
employment subsequent to a change in control, the Plan or Policy may be
terminated.
 
12.
Named Fiduciary

 
Association is hereby designated as the named fiduciary under this Plan. As
named fiduciary, Association shall be responsible for and have the authority to
manage the operation and administration of this Plan, and it shall be
responsible for establishing and carrying out a funding policy and method
consistent with the objectives of this Plan. The named fiduciary may delegate to
others certain aspects of the man­agement and operation responsibilities of the
Plan, including the employment of advisors and the delega­tion of any
ministerial duties to qualified individuals.
 
 
13.
Funding Policy

 
Subject to Association's absolute right to surrender or terminate the Policy at
any time and for any reason, the funding policy for this Plan shall be to make
all planned premium payments.
 
 
14.
Claims Procedure

 
(a)           Any person claiming a benefit, requesting an interpretation or
ruling under this Plan, or requesting information under this Plan shall present
the request in writing to Association, which shall respond in writing within a
reasonable period of time, but not later than ninety (90) days after receipt of
the request.
 
(b)           Denial of Claim. If the claim or request is denied, the written
notice of denial shall state:
 
(i)           The reason for denial, with specific reference to the provisions
in the Plan on which the denial is based;
 
(ii)           A description of any additional material or information required
and an explanation of why it is necessary; and
 
(iii)           An explanation of the Plan's claims review procedure.
 
(c)           Review of Claim. Any person whose claim or request is denied may
request a review by notice given to Association within sixty (60) days following
receipt of notification of the adverse determination. The claim or request shall
be reviewed by Association which may, but shall not be required to, grant the
claimant a hearing. On review, the claimant may have representation, exam in the
pertinent documents, and submit issues and comments in writing.
 
 
 

--------------------------------------------------------------------------------

 
(d)           Final Decision. The decision on review shall normally be made
within sixty (60) days. If an extension of time is required for a hearing or
other special circumstances, the claimant shall be notified within such sixty
(60) day period of an extension which shall not be for more than an additional
sixty (60) days. The Association's decision shall be delivered in writing to
Employee and shall state the reason and the relevant provisions in the Plan for
the decision. All decisions on review shall be final and bind all parties
concerned.
 
 
15.
Amendment and Revocation

 
This Plan may be amended or revoked at any time, in whole or in part, by the
Association, in its sole discretion.  A copy of any amendment must be provided
to an Employee.
 
 
16.
Insurance Company Not a Party to This Plan

 
Each insurer shall be fully discharged from its obligations under the Policy by
payment of the Policy death benefit to the beneficiary named in the Policy,
subject to the terms and conditions of the Policy. In no event shall any insurer
be considered a party to this Plan, or any modification or amend­ment hereof.
 
 
17.
Validity

 
If any provision of this Plan is held illegal, invalid or unenforceable, the
remaining provisions shall nonetheless be enforceable according to their terms.
Further, in the event that any provision is held to be overbroad as written such
provision shall be deemed amended to narrow its application to the extent
necessary to make the provision enforceable according to law and enforced as
amended.
 
 
18.
Notices

 
All notices shall be in writing, and shall be sufficiently given if delivered to
the Association at its principal place of business, or to the Employee at his
last known address as shown in Association's records, in person, by Federal
Express or similar receipted delivery, or, if mailed, postage prepaid, by
certified mail, return receipt requested. The date of such mailing shall be
deemed the date of notice, demand or consent.
 
 
19.
Successors

 
The provisions of this Plan shall bind and inure to the benefit of Association
and its successors and assigns, and Employee and his or her heirs, successors
and personal representatives.  The Association shall not merge or consolidate
into or with another company, or reorganize, or sell substantially all of its
assets to another company, firm or person unless such succeeding or continuing
company, firm or person agrees to assume and discharge the obligations of the
Association.
 
An Employee may not, without the written consent of the Association, assign to
any individual, trust or other organization, any right, title or interest in a
Policy.
 
 
20.
Governing Law

 
The provisions of this Plan shall be construed and interpreted according to the
laws of the state of South Carolina, except as preempted by federal law.
 
 
 
 

--------------------------------------------------------------------------------

 
21.
Entire Plan

 
This written document is the final and exclusive statement of the terms of the
Plan, and any claim of right or entitlement under the Plan shall be determined
in accordance with its provisions.
 
22.           Not a Contract of Employment
 
The terms and conditions of the Plan shall not be deemed to constitute a
contract of employment between the Association and any Employee, and an Employee
(or his Beneficiary) shall have no rights against the Association except as may
be otherwise provided specifically herein. Moreover, nothing in the Plan shall
be deemed to give an Employee the right to be retained in the service of
Association or to inter­fere with the right of the Association to discipline or
discharge any Employee at any time.
 
IN WITNESS WHEREOF, the Association has caused this Plan to be executed by its
duly authorized officers effective as of July 1, 2013.
 

   
OCONEE FEDERAL SAVINGS AND LOAN ASSOCIATION
             
By:
/s/ T.R. Evatt
    T.R. Evatt, President/CEO        
Date:
June 27, 2013



 